DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on February 24, 2021, in which claims 1, 3-5, 7-10, 12-14, and 16-19 are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021, has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7-10, 12-14, and 16-19 have been considered but are moot in view of a new ground of rejection necessitated by amendment.

Drawings
The drawing objection set forth in the last office action has been withdrawn in light of the clarification and drawings replacement filed on February 21, 2021.

Claim Rejections - 35 USC § 112
The 35 USC 112 rejection set forth in the last office action with respect to claims 1, 3-5, 7-10, 12-14, and 16-19 has been withdrawn in light of the amendment filed on February 24, 2021.

Applicant argued that McGregor has failed to provide any detail or disclosure which may suggest that a “keyword” may in any way be visually emphasized at all” , specifically, McGregor does not teach or suggest “emphasizing the keyword within the presentation of text string in response to the identifying the keyword”. After further reviewed applicant’s arguments in light of the original disclosure, it is conceivable that McGregor does not explicitly emphasize the keyword within the presentation of text string in the response to the identifying keyword. However, the abovementioned claimed features is disclosed by the new cited Nguyen, see fig.7A and 7B, item 704A, 706A (input text strings), 714, 722 (emphasized or highlighted keywords in the text string), 712 720 (events presentation in response to the highlighted keyword in the text string).
Claim Objections
Claims 9 and 18 are objected to because of the following informalities: claims 9, and 18 line 4, after “index terms”, please insert “and”. Appropriate amendment is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rogriguez et al., (hereinafter “Rodriguez) US 2018/0367484 in view of Nguyen et al., (hereinafter Nguyen) US 2018/0359199 and further in view of McGregor et al., (hereinafter “McGregor”) US 2018/0295081
As to claim 1, Rogriguez discloses a method comprising:
receiving an input into a messaging interface presented at a client device, the input comprising a text string (see [0025], messaging application for receiving a user input associated with the chat interface, a text string is inputted by a user);
causing display of a presentation of the text string within the messaging interface in response to the input (see [0027], the messaging application and the chat interface display chat message based on the user input);
identifying a keyword from the text string in response to the receiving the input (see [0262], chat messages are parsed and one or more predetermined topics, words or keywords, and/or phrases can be detected to determine a suggestion event (e.g., "go out to eat," "let's invite User4," "let's watch Movie A," a particular name, address, location, etc.));
curating a collection of message content based on the keyword, the collection of message content that includes one or more media items, the one or more media items comprising graphical content (see [0234], the messages are analyzing by the messaging application  and 
However, Rodriguez does not explicitly disclose emphasizing the keyword within the presentation of the text string, in response to the identifying the keyword;
On the other hand, Nguyen discloses the claimed “emphasizing the keyword within the presentation of the text string, in response to the identifying the keyword” (see fig.7A and 7B, item 704A, 706A (input text strings), 714, 722 (emphasized or highlighted keywords in the text string), 712 720 (events presentation in response to the highlighted keyword in the text string).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rogriguez to emphasize a keyword within the presentation of the text string, in response to the identified keyword, in the same conventional manner as disclosed by Nguyen in order to allow memory to be more uniformly distributed across devices involved in the system, thus resulting in faster processing speeds and a more dynamic allocation of memory.
Neither Rodriguez nor Nguyen discloses the claimed “determining a sort order of the one or more media items from among the collection of message content” and “presenting a display of the one or more media items within a suggestion carousel displayed at a position within the messaging interface based on the sort order”.
Meanwhile, McGregor discloses the claimed “determining a sort order of the one or more media items from among the collection of message content” (see [0087], the top-ranked message suggestions can be displayed on a display device of a client device 115 used by the user, and/or output in other ways (e.g., as audio output, with a generated voice or other audio); and

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Rodriguez and Nguyen to determine a sort order of the one or more media items from among the collection of message content and present a display of the one or more media items within a suggestion carousel displayed at a position within the messaging interface based on the sort order in order to enable utilizing a conversational interface easier and faster for a user to complete activities without having to learn a complex user interface for reducing consumption of computational resources

As to claim 3, the combined system of Rodriguez, Nguyen and McGregor discloses the invention as claimed. In addition, McGregor discloses the method of claim 1, wherein the method further comprises:
receiving a selection of a media item from among the one or more media items presented within the media carousel (see [0008], receiving a selection of a selected suggested response of the at least one suggested response in the messaging application based on user input provided by the second user of the second device); and
generating a message that includes the media item and the input in response to the selection of the media item from the media carousel ((see [0008], receiving a selection of a 

As to claim 4, the combined system of Rodriguez, Nguyen and McGregor discloses the invention as claimed. In addition, McGregor discloses the method of claim 1, wherein the curating the collection of message content based on the keyword includes: accessing a media repository that includes a media index in response to the parsing the keyword from the text string; and curating the collection of message content from the media repository based on the keyword.

As to claim 5, the combined system of Rodriguez, Nguyen and McGregor discloses the invention as claimed. In addition, McGregor discloses the method of claim 1, wherein the media item includes an augmented reality filter (see [0026], generate the suggested responses are filtered to be statistically associated with the plurality of previous images, e.g., the filtered statistically-associated responses satisfy a threshold association score).

As to claim 7, the combined system of Rodriguez, Nguyen and McGregor discloses the invention as claimed. In addition, McGregor discloses the method of claim 1, wherein the collection of message content comprises first media item and a second media item, and wherein the presenting the media carousel includes: causing display of a first graphical icon that represents the first media item and a second graphical icon that represents the second media item within the media carousel (see [0087], the top-ranked message suggestions can be displayed on a display device of a client device 115 used by the user, and/or output in other ways (e.g., as audio output, with a generated voice or other audio), wherein if the image was obtained in a message, the image can 

As to claim 8, the combined system of Rodriguez, Nguyen and McGregor discloses the invention as claimed. In addition, McGregor discloses the method of claim 1, wherein the method further comprises:
receiving a request to generate a message from the client device, the request to generate the message including the keyword and a media item from the media carousel carousel (see [0012], generating the at least one suggested response); and
associating the keyword with the media item within a media index in response to the receiving the request to generate the message (see [0012], generating the at least one suggested response includes determining one or more of the suggested responses using a grammar-based model in which the first semantic concept is matched to one or more concepts in a stored taxonomy and one or more related concepts are determined in the stored taxonomy, and the one or more related concepts are input to one or more stored grammars associated with the one or more related concepts to generate the one or more suggested responses).

As to claim 9, the combined system of Rodriguez, Nguyen and McGregor discloses the invention as claimed. In addition, McGregor discloses the method of claim 1, wherein the curating the collection of message content includes:
accessing a media index that comprises a plurality of media items, each media item among the plurality of media items including associated index terms [0026], a subset of 
identifying the one or more media items from among the plurality of media items based on the keyword and the associated index terms (see [0079], identify one or more top message suggestions).

As to claims 10, 12-14 and 16-18, claims 10, 12-14 and 16-18 are system for performing the method of claims 1, 3-5 and 7-9 above. They are rejected under the same rationale.

As to claim 19, claim 19 is computer program product having storing therein instructions for executing the method of claim 1 above. It is rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160048901 (involved in providing content suggestions e.g. website link to merchandise item, search query linking to search query results interface, image of merchandise item, description of merchandise item, map to location of merchandise item, coupon, advertisement, brand keyword, merchandise keyword, merchandise category, user review for merchandise item and business user review or business description, provided to a user based upon an occurrence of a business reference of a business on search keywords. Uses include but are not limited to stuffed bear search keyword, train set search keyword, videogames search keyword, building blocks search keyword, akron hoodies search keyword, bedding search keyword and clothing search keyword).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 12, 2021